Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter

1. 	Claims 1-23 are allowed.
Reasons for Allowance:
Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitations “main pixels (MPX) disposed in the first display region (DA1)  first sub-pixels (SPX1) disposed in a first sub-region (SA1) of the second display region; and second sub-pixels (SPX2) disposed in a second sub-region (SA2) of the second display region wherein the first sub-region (SA1) is disposed between the first display region (DA1) and the second sub-region (SA2) ; wherein each of the main pixel (MPX) comprises:
main pixel driving circuit (MPD); and a main light emitting element (MED) electrically connected to the main pixel driving circuit, each of the first sub-pixel comprises: a first sub-pixel driving circuit (SPD1);
the first sub-light emitting element (ED1) electrically connected to the first sub-pixel driving circuit, and each of the second sub-pixels comprises:
sub-pixel driving circuit (SPD2), and a second sub-light emitting element (ED2) electrically connected to the second sub-pixel driving circuit, wherein at least one of the first sub-pixel driving circuit and the second sub-pixel driving circuit have different pixel structures from the main driving circuit (see Applicant’s disclosure see Applicant’s disclosure Fig.  3A-3B [0072-0075])).


	Regarding claim 16:
The closest art of record singly or in combination fails to teach or suggest the limitations “first sub-pixels (S-PX1) disposed in a first sub-region (SA1) of the second display region  and each including a first sub-pixel driving circuit (S-PD1) and a first sub-light emitting element (SED2) electrically connected to the first sub-pixel driving circuit (see Fig. 3A-3B); and second sub-pixels (S_PX1) disposed in a second sub-region of the second display region and each including a second sub-pixel driving circuit (S_PD2) and a second sub-light emitting element electrically connected to the second sub-pixel driving circuit, wherein the first sub-pixel driving circuit and the second sub-pixel driving circuit have different pixel structures (see Applicant’s disclosure Fig.  3A-3B [0072-0075]).  
 
Pertinent Art

2.	Pertinent art of record Kwak (US 20080068309) discloses display device.	

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692